Title: From Thomas Jefferson to James Monroe, 7 March 1801
From: Jefferson, Thomas
To: Monroe, James



Dear Sir
Washington March 7. 1801.

I had written the inclosed letter to mrs Trist, and was just proceeding to begin one to you, when your favor of the 6th. was put into my hand. I thank you sincerely for it, and consider the views of it so sound, that I have communicated it to my coadjutors as one of our important evidences of the public sentiment, according to which we must shape our course. I suspect, partly from this, but more from a letter of J. Taylor’s which has been put into my hands, that an incorrect idea of my views has got abroad. I am in hopes my inaugural address will in some measure set this to rights, as it will present the leading objects to be conciliation, and adherence to sound principle. this I know is impracticable with the leaders of the late faction, whom I abandon as incurables, & will never turn an inch out of my way to reconcile them. but with the main body of the Federalists, I believe it very practicable. you know that the maneuvres of the year XYZ. carried over from us a great body of the people real republicans, & honest men under virtuous motives. the delusion lasted awhile. at length the poor arts of tub-plots &c were repeated till the designs of the party became suspected. from that moment those who had left us, began to come back. it was by their return to us that we gained the victory in Nov. 1800. which we should not have gained in Nov. 1799. but during the suspension of the public mind from the 11th. to the 17th. of Feb. and the anxiety & alarm lest there should be no election & anarchy ensue, a wonderful effect was produced on the mass of Federalists who had not before come over. those who had before become sensible of their error in the former change, & only wanted a decent excuse for coming back, seised that occasion for doing so. another body, & a large one it is, who from timidity of constitution had gone with those who wished for a strong executive, were induced by the same timidity to come over to us rather than risk anarchy. so that according to the evidence we recieve from every direction, we may say that the whole of that portion of the people which was called federalist, was made to desire anxiously the very event they had just before opposed with all their energies, and to recieve the election, which was made, as an object of their earnest wishes, a child of their own. these people (I always include their leaders) are now aggregated with us, they look with a certain degree of affection & confidence to the administration, ready to become attached to it if it avoids, in the outset, acts which might revolt & throw them off. to give time for a perfect consolidation seems prudent. I have firmly refused to follow the counsels of those who have advised  the giving offices to some of their leaders, in order to reconcile. I have given & will give only to republicans, under existing circumstances. but I believe with others that deprivations of office, if made on the ground of political principle alone, would revolt our new converts, & give a body to leaders who now stand alone. some I know must be made. they must be as few as possible, done gradually, & bottomed on some malversation or inherent disqualification. where we shall draw the line between retaining all, & none, is not yet settled, and will not be till we get our administration together: and perhaps even then we shall proceed à tatons, balancing our measures according to the impression we percieve them to make.—this may give you a general view of our plan. should you be in Albemarle the first week in April, I shall have the pleasure of seeing you there, and of developing things more particularly, and of profiting by an intercommunication of views.—Dawson sails for France about the 15th. as the bearer only of the treaty to Elsworth & Murray. he has probably asked your commands and your introductory letters. present my respects to mrs Monroe & accept assurances of my high & affectionate consideration & attachment.

Th: Jefferson

